                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


 UNITED STATES,                                               CASE NO. 8:21CR78
                         Plaintiff,

         vs.
                                                              WAIVER OF PERSONAL
                                                          APPEARANCE AT ARRAIGNMENT
 CARNEY TURNER,                                                   AND ORDER
                         Defendant.

        Pursuant to Federal Rule of Criminal Procedure 1 0(b), the defendant hereby waives
personal appearance at the arraignment on the charge[s] cmTently pending against the defendant
in this court.
        (1)      The defendant affirms receiving a copy of the superseding indictment;
        (2)      The defendant understands the right to appear personally before the Court for an
a1Taignment on the charge[s], and voluntarily waives that right; and
        (3)      The defendant pleads not guilty to all counts of the superseding indictment.



Defendant


Attorney for Defendant                                Date

                                              ORDER
        IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not guilty
plea to all counts is entered on record with the Clerk of Cami.


        DATED this 25th day of May, 2021·

                                                      BY THE COURT:



                                                      MAGISTRATE JUDGE
                                                      UNITED STATES DISTRICT COURT
